DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art and the references disclosed in the PTO 892 and searched by the examiner does not disclose or teaches “applying, by the augmentation network using the set of transformation parameters and a given noise vector of the set of noise vectors, a transformation on a given digital document of the set of digital documents to obtain a transformed digital document; classifying, by the classification network, the transformed digital document to obtain a first predicted class; determining, based on the first predicted class of the transformed digital document and the respective class label of the given digital document, a first classification loss indicative of a classification error of the classification network; updating, based on the first classification loss, the set of classification parameters to obtain updated values for the set of classification parameters,” “applying, by the augmentation network using the set of transformation parameters and a given noise vector of the set of noise vectors, a transformation on a first given image of the set of labelled images to obtain a first transformed image, the first transformed image to be provided for classification to the classification network; receiving a validation loss indicative of a performance of the classification network in classifying a second given image from the set of labelled images with respect to the respective label of the second given image, the classification network having classified the second given image using updated values of the set of classification parameters, the updated values having been obtained based on the classification of the first transformed image; and updating, based on the validation loss, values of the set of transformation parameters to obtain first updated values of the set of transformation parameters,” or equivalent features recited in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN W LEE/Primary Examiner, Art Unit 2664